J-S27030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SIMEON BOZIC                               :
                                               :
                       Appellant               :   No. 972 EDA 2021

               Appeal from the PCRA Order Entered April 6, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0107651-2005


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 14, 2022

        Appellant Simeon Bozic appeals pro se from the order dismissing his

second Post Conviction Relief Act1 (PCRA) petition as untimely.       Appellant

argues that the PCRA court erred in dismissing his petition without a hearing.

We affirm.

        The underlying facts and procedural history of this matter are well

known to the parties. See Commonwealth v. Bozic, 997 A.2d 1211, 1214-

15 (Pa. Super. 2010) (Bozic I). Briefly, Appellant was charged with first-

degree murder2 and related offenses for his role in beating and stabbing the

twenty-one-year-old girlfriend of his co-defendant. Id. Although Appellant

attempted to invoke a duress defense at trial, the jury ultimately convicted

____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 2502(a).
J-S27030-22



him of all charges. Id. On March 13, 2008, Appellant was sentenced to life

imprisonment and a concurrent term of twenty to forty years of incarceration.

Appellant filed a post-sentence motion, which the trial court denied on July

16, 2008. Appellant filed a direct appeal on July 21, 2008. Notice of Appeal,

7/21/08. This Court affirmed Appellant’s judgment of sentence on June 24,

2010, and our Supreme Court denied allowance of appeal. Bozic I, appeal

denied, 13 A.3d 474 (Pa. 2010) (Bozic II). The United States Supreme Court

denied Appellant’s petition for writ of certiorari on May 31, 2011, and denied

rehearing on August 15, 2011.            Bozic v. Pennsylvania, 563 U.S. 1025

(2011), rehearing denied, 564 U.S. 1060 (2011) (Bozic III).

        On February 2, 2012, Appellant filed his first pro se PCRA petition.

Daniel Silverman, Esq. (Former PCRA Counsel) subsequently filed an amended

petition on Appellant’s behalf. Am. PCRA Pet., 1/4/13. Ultimately, the PCRA

court dismissed Appellant’s PCRA petition on March 17, 2015 and Appellant

filed an appeal. This Court affirmed the order dismissing Appellant’s PCRA

petition on August 29, 2016. Commonwealth v. Bozic, 952 EDA 2015, 2016

WL 5539985 (Pa. Super. filed Aug. 29, 2016) (Bozic IV) (unpublished mem.),

appeal denied, 165 A.3d 874 (Pa. 2017) (Bozic V).

        Appellant filed the instant PCRA petition on March 14, 2018, claiming

that he satisfied the newly discovered facts exception to the PCRA time bar.3

Pro Se PCRA Pet., 3/14/18, at 3. On February 5, 2021, the PCRA court issued

____________________________________________


3   42 Pa.C.S. § 9545(b)(1)(ii).

                                           -2-
J-S27030-22



a Pa.R.Crim.P. 907 notice of intent to dismiss Appellant’s PCRA petition

without a hearing as untimely. PCRA Ct. Order, 2/5/21. Appellant did not file

a response. On April 6, 2021, the PCRA court dismissed Appellant’s petition.

PCRA Ct. Order, 4/6/21.

       On April 26, 2021, Appellant filed a notice of appeal with this Court.

Notice of Appeal, 4/26/21. On August 4, 2021, the PCRA court issued an order

directing Appellant to file a Pa.R.A.P 1925(b) statement by August 25, 2021.

PCRA Ct. Order, 8/4/21. Appellant filed this statement on August 19, 2021.4

       On appeal, Appellant raises the following issues for review, which we

have reordered as follows:

       1. When [Appellant] filed his successive petition for post-
          conviction relief within sixty days from the date he discovered
          photographic evidence that should have been used to support
          his duress defense, did the [PCRA court] violate 42 Pa.C.S. §
          9545(b)(1)(ii)?

       2. Did the [PCRA court] abuse its discretion by distorting the facts
          and changing petitioner’s claim into an entirely different one
          just to support a patently erroneous dismissal?

       3. After [Appellant] discovered the photographic evidence, when
          was his first available opportunity to allege post-conviction
          counsel’s ineffectiveness on this issue?

       4. Did trial counsel’s failure to present photographic evidence to
          support [Appellant’s] duress defense, and does post-conviction
          counsel’s failure to raise this claim, amount to ineffective
          assistance?

Appellant’s Brief at 3.
____________________________________________


4  Although the PCRA court did not file a separate Rule 1925(a) opinion, it did
file an opinion with its April 6, 2021 order dismissing Appellant’s PCRA petition
as untimely explaining its reasons for dismissing the petition.

                                           -3-
J-S27030-22



                                 Timeliness

     As noted previously, Appellant argues that he has met the newly-

discovered fact exception to the PCRA time bar. Specifically, he claims that

he discovered exculpatory evidence in the form of crime scene photographs,

which would have proven that “he could not escape the house on the night

[Appellant’s co-defendant] murdered his girlfriend.”   Id. at 16.   Appellant

asserts that he was unaware that the photos existed until he received them in

the mail from Former PCRA Counsel on January 19, 2018. Id. at 13. He also

contends that had no reason to believe that trial counsel would not share this

evidence with him, and that he filed his PCRA petition within sixty days of

when the claim could have been first presented. Id. at 14.

     Our review of the denial of PCRA relief is limited to “whether the record

supports the PCRA court’s determination and whether the PCRA court’s

decision is free of legal error.” Commonwealth v. Lawson, 90 A.3d 1, 4

(Pa. Super. 2014) (citation omitted).

     “[T]he timeliness of a PCRA petition is a jurisdictional requisite.”

Commonwealth v. Brown, 111 A.3d 171, 175 (Pa. Super. 2015) (citation

omitted). A PCRA petition, “including a second or subsequent petition, shall

be filed within one year of the date the judgment becomes final” unless the

petitioner pleads and proves one of three statutory exceptions. 42 Pa.C.S. §

9545(b)(1)(i)-(iii). A judgment of sentence becomes final for PCRA purposes

“at the conclusion of direct review, including discretionary review in the




                                    -4-
J-S27030-22



Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

        If a petition is untimely, and none of the timeliness exceptions are met,

courts do not have jurisdiction to address the substance of the underlying

claims. Commonwealth v. Cox, 146 A.3d 221, 227 (Pa. 2016). Further, it

is the PCRA petitioner’s “burden to allege and prove that one of the timeliness

exceptions applies.” Commonwealth v. Albrecht, 994 A.2d 1091, 1094 (Pa.

2010) (citation omitted and some formatting altered); see also 42 Pa.C.S. §

9545(b)(1)(i)-(iii).5     Additionally, Section 9545(b)(2) requires that any

petition attempting to invoke one of these exceptions must be filed within one

year of the date the claim could have been presented.                42 Pa.C.S. §

9545(b)(2); see also Commonwealth v. Callahan, 101 A.3d 118, 122 (Pa.

Super. 2014) (explaining that the plain language of the PCRA statute shows


____________________________________________


5   The exceptions are as follows:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(i)-(iii).

                                           -5-
J-S27030-22



that a judgment of sentence becomes final immediately upon expiration of the

time for seeking direct review).

      Here, Appellant’s judgment of sentence became final on August 15,

2011, when the United States Supreme Court denied his petition for rehearing

after the denial of certiorari. See Bozic III, 564 U.S. at 1060. Accordingly,

Appellant was required to file a PCRA petition on or before August 15, 2012.

See 42 Pa.C.S. § 9545(b)(2). Therefore, Appellant’s instant PCRA petition,

filed on March 14, 2018, was facially untimely.

      As stated, Appellant alleges that he satisfied the newly discovered facts

exception to the PCRA time bar. When asserting newly discovered facts, a

petitioner must plead and prove: (1) the facts were unknown to him or her,

and (2) the facts could not have been ascertained through due diligence.

Commonwealth v. Burton, 158 A.3d 618, 629 (Pa. 2017); see also 42

Pa.C.S. § 9545(b)(1)(ii).

      The timeliness exception set forth in Section 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts
      upon which he based his petition and could not have learned those
      facts earlier by the exercise of due diligence. Due diligence
      demands that the petitioner take reasonable steps to protect his
      own interests. A petitioner must explain why he could not have
      learned the new fact(s) earlier with the exercise of due diligence.
      This rule is strictly enforced. Additionally, the focus of this
      exception is on the newly discovered facts, not on a newly
      discovered or newly willing source for previously known facts.

Brown, 111 A.3d at 176 (citations and quotation marks omitted).




                                     -6-
J-S27030-22



       In response to Appellant’s claim, the Commonwealth notes that at trial,

Appellant specifically argued that he participated in the crime under duress.6

Commonwealth’s Brief at 11-12.                 The Commonwealth explains that the

prosecution introduced crime scene photos revealing that the doors were in

fact locked, and it quotes testimony from trial directly addressing this fact.

Id. at 12 (citing N.T. 11/13/07, at 122, 124). Therefore, the Commonwealth

contends that the new crime-scene photographs “simply provide new support

for the previously-known fact that [Appellant] allegedly could not escape from

the crime scene.” Id. at 11-12.

       The PCRA court addressed this issue as follows:

       In an attempt to establish the newly-discovered fact exception,
       [42 Pa.C.S. § 9545(b)(1)(ii)], [Appellant] claimed he discovered
       that he was unable to escape the victim’s house during the
       commission of the crime. See [Pro Se PCRA Pet., 3/14/18, at 3].
       In support of his claim, [Appellant] appended crime-scene
       photographs he purportedly received from his attorney in 2018.
       See id. at Exhibit 2. [Appellant] claimed that the photographs
       establish that the back door of the victim’s residence was
       barricaded and the front door did not have a door knob. See id.
       at 3.

       At the outset, because [Appellant] was present inside the victim’s
       home during the murder, the fact that he was unable to escape,
       if true, was not previously unknown. Therefore, the photographs
       are merely a new source for a previously known fact, and
       unavailing for purposes of subsection 9545(b)(1)(ii).         See
       Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008)
       (explaining a petitioner does not satisfy the “newly discovered
____________________________________________


6 The elements necessary to establish the duress defense are: immediate or
imminent threat of death or serious bodily injury; well-grounded or reasonable
fear that the threat will be carried out; and no reasonable opportunity to
escape threatened harm except by committing the criminal act.
Commonwealth v. Baskerville, 681 A.2d 195, 200 (Pa. Super. 1996).

                                           -7-
J-S27030-22


       facts” exception where he merely alleges a newly discovered
       source for previously known facts).

PCRA Ct. Op., 4/6/21, at 1 (citation omitted).

       Upon review, we agree with the PCRA court’s conclusion. The record

reflects that the issue of duress and Appellant’s alleged inability to escape

were specifically argued and addressed at trial. As noted by the PCRA court,

the new crime scene photos showing that the doors were locked are merely a

new source for a previously known fact.          Therefore, on this record, we

conclude that Appellant has failed to establish the newly discovered fact

exception to the PCRA time bar. See Marshall, 947 A.2d at 720; Brown,

111 A.3d at 176.

       Because Appellant’s petition is facially untimely and Appellant failed to

prove an exception, he has failed to meet the required jurisdictional threshold.

See Cox, 146 A.3d at 227; see also Brown, 111 A.3d at 175. For these

reasons, we conclude that the PCRA court correctly dismissed Appellant’s

second PCRA petition as untimely, and we affirm. See Lawson, 90 A.3d at

4.7
____________________________________________


7 In light of our conclusion that Appellant’s second PCRA was untimely and
that he failed to satisfy a jurisdictional threshold, Appellant’s motion for an
extension of time, Appellant’s application to expand the record, and the
Commonwealth’s motion for leave to file a sur reply are all DENIED as moot.
Additionally, we note that Assistant District Attorney Tanya Kapoor filed a
motion to withdraw as counsel for the Commonwealth on October 5, 2021.
Attorney Kapoor stated that Assistant District Attorney Lawrence J. Goode,
would remain as counsel for the Commonwealth. Accordingly, we GRANT
Attorney Kapoor’s motion to withdraw, and Assistant District Attorney
Lawrence J. Goode, Esq. is hereby substituted as counsel for the
Commonwealth.

                                           -8-
J-S27030-22



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                          -9-